DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/10/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
On pages 2-3 of the remarks, in regard to claims 1-3, 9-11, 17 and 18, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Ma et al. US 20210127369 in view of Tseng et al. “Delay and Power Consumption in LTE/LTE-A DRX Mechanism With Mixed Short and Long Cycles”, 2015, IEEE, pp. 1721-1734 as noted in the Non-Final Rejection dated 9/28/2021. Specifically, the Applicant remarks:

Issue #1a:
“The Applicant respectfully disagrees. First, "[i]t is an accepted rule of claim interpretation that the Examiner cannot interpret the same element of the prior art as disclosing or suggesting two separate and distinct claim limitations. Lantech, Inc. v. Keip Mach. Co., 32 F.3d 542, 546-47 (Fed. Cir. 1994); In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). Here, the Examiner relies on step 270 and step 280 stated in ,i 50 of Ma as disclosing the "determining" feature. And – the Examiner relies on the same steps 270 and 280 as disclosing both the "performing" and the "determining ... whether the potential false grant" features recited in independent claim 1. In this regard, the grounds of rejection are deficient and unpersuasive.”

Issue #1b:
	“Second, the "performing" feature explicitly occurs after the "determining" because the claimed verification procedure pertains to the claimed potential false grant of the "determining" feature based on antecedency of the claimed potential false grant. Further, the "determining ... whether the potential false grant" occurs after the "performing" feature because this is explicitly stated as "based on a result of the verification procedure." To be sure, the order of the performance of features recited in independent claim 1 are explicit. Interactive Gift Express, Inc.
v. Compuserve Inc., 256 F.3d 1323, 1342-43 (Fed. Cir. 2001). The ground of rejection fails to establish, by at least a preponderance of the evidence, that ,i 50 of Ma discloses or suggests this aspect of the claimed features. Rather, ,i 50 of Ma and elsewhere evidences a lack of teaching or suggesting these claimed features recited in independent claim 1.”

Issue #1c:
	“Third, it is well-settled that "[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970); In re Wilder, 429 F.2d 447, 450 (C.C.P.A. 1970) ("[E]very limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines."). Here, the Examiner's apparent mapping of,i 50 of Ma to the "determining" features renders the
rest of the claim limitations superfluous. Mangosoft, Inc. v. Oracle Corp., 525 F.3d 1327, 1130-31 (Fed. Cir. 2008). As recited in independent claim 1, the "determining" feature is distinct from the "performing" of the claimed verification procedure, and the "determining ... whether" feature is distinct from the "determining" feature and the "performing" of the claimed verification procedure. In this regard, the ground of rejection fails to properly address the claimed features recited in independent claim 1.”

The Examiner respectfully disagrees. 

	With regards to issue #1a above:


Therefore,  entering “step 270” maps to “determining, by the end device, that the new transmission grant is a potential false grant”, as the results determined from entering “step 270” are “N” and “Y”, where “N” indicates a determination of a “false grant” and “Y” indicates determination of a “valid grant”.  Therefore, entering “step 270” indicates a desire to determine whether a grant is potentially valid or potentially false as noted by the results of “N” and “Y”, which maps to “potentially”.
Furthermore, the performance of “M2+M1” and also “M2-M1” are considered as mapping to “performing, by the end device, a verification procedure pertaining to the potential false grant”, where performing “M2+M1 and/or “M2-M1” map to “verification procedure”, where the results of performing “M2+M1” and/or “M2-M1” are used for determining whether step 270 results in a determination of “Y” or “N”, where “N” maps to “false grant” and where the performance of determining whether “Y” or “N” maps to “potential”.
Furthermore, the determination of “Y” or “N” based on performing “>”, “or” and “&” where the performance “>”, “or” and “&” is based on the result of performing “M2+M1” and/or “M2-M1” maps to “determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant”, where entering step 270 with the intent of determining “Y” or “N” maps to “potential false grant”, performing “M2+M1” and/or “M2-M1” maps to “verification procedure”, and the determination of “Y” or “N” based on performance of “>”, “or” and “&” based on performance of “M2+M1” and/or “M2-M1” maps to “based on the result of the verification procedure, whether...is a valid grant or a false grant”.

With regards to issue #1b above:
Please see discussion with regards to issue #1a above with regards to the performance of the functions/sub-functions of step 270 and 280 being performed sequentially.  As noted with regards to issue #1a above, the performance of “>”, “or” and “&” is performed after and based on the performance of “M2+M1” and/or “M2-M1” which teaches “after the “performing” feature” and “based on the result of the verification procedure”.
issue #1c above:
Please see the discussion with regards to issue #1a and issue #1b above, where the performance of “Y”/”N”, “M2+M1”/”M2-M1” and “>”/”or”/”&” are considered as being performed sequentially and also distinctly.

On pages 4-5 of the remarks, in regard to claims 2, 3, 4, 10, 11, 12, 18, 19 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

On pages 5 of the remarks, in regard to claims 5-8, 13-16 and 20 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 9, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 20210127369 (cited in Non-Final Rejection dated 9/28/2021) in view of Tseng et al. “Delay and Power Consumption in LTE/LTE-A DRX Mechanism With Mixed Short and Long Cycles”, 2015, IEEE, pp. 1721-1734 (cited in Non-Final Rejection dated 9/28/2021).

As to claim 1:
Ma et al. discloses:
A method comprising:
detecting, by an end device, a new transmission grant via a downlink control channel,...;
(“In LTE or 5G NR system, false positive PDCCH decoding happens when a downlink receiver of a UE decodes a PDCCH with a successful Cyclic Redundancy Check (CRC), even though the PDCCH is actually not issued by an AN, e.g., AN 111, to the UE, e.g., UE 101. When the PDCCH is false positively 
(where
“UE” maps to “end device”,
“When the PDCCH is false positively decoded, it may include a false positive grant”/”it may trigger unexpected UL transmission if there is a false positive UL grant” maps to “detecting... a new transmission grant via a downlink control channel”, “decoded” maps to “detecting”, “false positive grant”/”unexpected UL transmission...false positive UL grant” maps to “new transmission grant”, where “unexpected” maps to “new”, since it is “unexpected” it is “new” to the receiver that receives the “UL transmission”, “PDCCH” maps to “via a downlink control channel”

determining, by the end device, that the new transmission grant is a potential false grant;
While Ma et al. notes the performing of the functions of steps 270 and 280 as noted in FIG. 2 as two steps, the performance of steps 270 and 280 actually require a plurality of sub-functions in order to perform the functions of steps 270 and 280.  Furthermore, these functions and sub-functions are considered as including being performed sequentially, as Ma et al. notes “Instructions 950 may include software, a program, an application, an applet, an app, or other executable code for causing at least any of the processors 910 to perform any one or more of the methodologies discussed herein” (0114).  For example, the performance of “M2+M1” by itself is considered a sub-function which is performed sequentially and prior to performance of “>Th2”, where “>Th2” is also considered a sub-function.  Furthermore, the performance of “or”, “&” and “-“ are also considered as sub-functions which are distinctly performed and performed sequentially.  Furthermore, the performance of “N” and “Y” are also considered as sub-functions which are distinctly performed and performed sequentially.
Therefore,  entering “step 270” maps to “determining, by the end device, that the new transmission grant is a potential false grant”, as the results determined from entering “step 270” are “N” and “Y”, where “N” indicates a determination of a “false grant” and “Y” indicates determination of a “valid grant”.  Therefore, entering “step 270” indicates a desire to determine whether a grant is “potentially”.

performing, by the end device, a verification procedure pertaining to the potential false grant; and
Furthermore, the performance of “M2+M1” and also “M2-M1” are considered as mapping to “performing, by the end device, a verification procedure pertaining to the potential false grant”, where performing “M2+M1 and/or “M2-M1” map to “verification procedure”, where the results of performing “M2+M1” and/or “M2-M1” are used for determining whether step 270 results in a determination of “Y” or “N”, where “N” maps to “false grant” and where the performance of determining whether “Y” or “N” maps to “potential”.

determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant.
Furthermore, the determination of “Y” or “N” based on performing “>”, “or” and “&” where the performance “>”, “or” and “&” is based on the result of performing “M2+M1” and/or “M2-M1” maps to “determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant”, where entering step 270 with the intent of determining “Y” or “N” maps to “potential false grant”, performing “M2+M1” and/or “M2-M1” maps to “verification procedure”, and the determination of “Y” or “N” based on performance of “>”, “or” and “&” based on performance of “M2+M1” “based on the result of the verification procedure, whether...is a valid grant or a false grant”.

Ma et al. teaches determining whether a detected PDSCH grant is valid or invalid based on a comparison measurements with a threshold.

Ma et al. as described above does not explicitly teach:
wherein the end device is in a discontinuous reception active state

However, Tseng et al. further teaches a DRX/false PDCCH detection capability which includes:
wherein the end device is in a discontinuous reception active state
(“Because of the rigorous way in which DCI (PDCCH) is protected and detected in LTE/LTE-A, it is unlikely for PDCCH detection errors to occur. However, this does not rule out error possibility completely. In case of a false PDCCH detection, it is expected that UE may miss the reception of a valid data packet or receive an invalid packet.”; Tseng et al.; p.1733; left col., para. 3)
(where
“UE”/“DRX cycle”/”active period”/FIG. 1/”false PDCCH detection” maps to “the end device is in a discontinuous reception active state”, where “UE” maps to “the end device”, “DRX” maps to “discontinuous reception”, “active period” maps to “active state”,



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX/false PDCCH detection capability of Tseng et al. into Ma et al. By modifying processing of Ma et al. to include the DRX/false PDCCH detection capability as taught by the processing of Tseng et al., the benefits of reduced false positive rate (Ma et al.; 0036) with improved DRX (Tseng et al.; Abstract) are achieved.

As to claim 2:
Ma et al. discloses:
wherein the new transmission grant is a new downlink transmission grant.
 (“In LTE or 5G NR system, false positive PDCCH decoding happens when a downlink receiver of a UE decodes a PDCCH with a successful Cyclic Redundancy Check (CRC), even though the PDCCH is actually not issued by an AN, e.g., AN 111, to the UE, e.g., UE 101. When the PDCCH is false positively decoded, it may include a false positive grant, e.g., a false positive Downlink (DL) grant and/or a false positive Uplink (UL) grant, which is harmful to modem performance as well as power consumption. For example, it may cause an un-expected DLNACK sent back to the AN, which may confuse the DL scheduler. In addition, unnecessary power consumption may be caused for processing the non-existing PDSCH allocation, for example, it may trigger unexpected UL 

As to claim 3:
Ma et al. discloses:
receiving, by the end device, downlink traffic pertaining to the new downlink transmission grant; and
decoding, by the end device, the downlink traffic; and 
(“If PDCCH CRC passes but no PDSCH grant is found in the decoded PDCCH in the current slot n, it means the PDSCH DMRS based detection is false alarm (this is at very low probability), the UE may abort the early channel estimation. If it' determined that PDCCH CRS passes and a PDSCH grant is detected in the decoded PDCCH in the current slot n at 450, the UE may extract the MCS information from the grant in the decoded PDCCH at 460 and decode the PDSCH using the extracted MCS. In addition, The UE may do a confirmation check against our reused parameters.”; Ma et al.; 0071)

wherein determining that the new transmission grant is a potential false grant further comprises:
determining, by the end device, that the downlink traffic is unsuccessfully decoded.
(where
“it means the PDSCH DMRS based detection is false alarm” maps to “determining, ..., that the downlink traffic is unsuccessfully decoded”

As to claim 9:
Ma et al. discloses:
A device comprising: 
a communication interface; 
a processor, wherein the processor is configured to: 
detect a new transmission grant via a downlink control channel,...;
(“In LTE or 5G NR system, false positive PDCCH decoding happens when a downlink receiver of a UE decodes a PDCCH with a successful Cyclic Redundancy Check (CRC), even though the PDCCH is actually not issued by an AN, e.g., AN 111, to the UE, e.g., UE 101. When the PDCCH is false positively decoded, it may include a false positive grant, e.g., a false positive Downlink (DL) grant and/or a false positive Uplink (UL) grant, which is harmful to modem performance as well as power consumption. For example, it may cause an un-expected DLNACK sent back to the AN, which may confuse the DL scheduler. In addition, unnecessary power consumption may be caused for processing the 
(where
“processor”, “communication interface”, are considered as required for operation,
“UE” maps to “device”,
“When the PDCCH is false positively decoded, it may include a false positive grant”/”it may trigger unexpected UL transmission if there is a false positive UL grant” maps to “detecting... a new transmission grant via a downlink control channel”, “decoded” maps to “detecting”, “false positive grant”/”unexpected UL transmission...false positive UL grant” maps to “new transmission grant”, where “unexpected” maps to “new”, since it is “unexpected” it is “new” to the receiver that receives the “UL transmission”, “PDCCH” maps to “via a downlink control channel”

determine that the new transmission grant is a potential false grant;

Therefore,  entering “step 270” maps to “determining, by the end device, that the new transmission grant is a potential false grant”, as the results determined from entering “step 270” are “N” and “Y”, where “N” indicates a determination of a “false grant” and “Y” indicates determination of a “valid grant”.  Therefore, entering “step 270” indicates a desire to determine whether a grant is potentially valid or potentially false as noted by the results of “N” and “Y”, which maps to “potentially”.

perform a verification procedure pertaining to the potential false grant; and
“performing, by the end device, a verification procedure pertaining to the potential false grant”, where performing “M2+M1 and/or “M2-M1” map to “verification procedure”, where the results of performing “M2+M1” and/or “M2-M1” are used for determining whether step 270 results in a determination of “Y” or “N”, where “N” maps to “false grant” and where the performance of determining whether “Y” or “N” maps to “potential”.

determine, based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant.
Furthermore, the determination of “Y” or “N” based on performing “>”, “or” and “&” where the performance “>”, “or” and “&” is based on the result of performing “M2+M1” and/or “M2-M1” maps to “determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant”, where entering step 270 with the intent of determining “Y” or “N” maps to “potential false grant”, performing “M2+M1” and/or “M2-M1” maps to “verification procedure”, and the determination of “Y” or “N” based on performance of “>”, “or” and “&” based on performance of “M2+M1” and/or “M2-M1” maps to “based on the result of the verification procedure, whether...is a valid grant or a false grant”.

Ma et al. teaches determining whether a detected PDSCH grant is valid or invalid based on a comparison measurements with a threshold.

Ma et al. as described above does not explicitly teach:
wherein the end device is in a discontinuous reception active state

However, Tseng et al. further teaches a DRX/false PDCCH detection capability which includes:
wherein the end device is in a discontinuous reception active state
(“Because of the rigorous way in which DCI (PDCCH) is protected and detected in LTE/LTE-A, it is unlikely for PDCCH detection errors to occur. However, this does not rule out error possibility completely. In case of a false PDCCH detection, it is expected that UE may miss the reception of a valid data packet or receive an invalid packet.”; Tseng et al.; p.1733; left col., para. 3)
(where
“UE”/“DRX cycle”/”active period”/FIG. 1/”false PDCCH detection” maps to “the end device is in a discontinuous reception active state”, where “UE” maps to “the end device”, “DRX” maps to “discontinuous reception”, “active period” maps to “active state”,

Tseng et al. teaches receiving a false PDCCH detection, where the PDCCH is received in a DRX active period.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX/false 

As to claim 10:
Ma et al. discloses:
wherein the new transmission grant is a new downlink transmission grant.
 (“In LTE or 5G NR system, false positive PDCCH decoding happens when a downlink receiver of a UE decodes a PDCCH with a successful Cyclic Redundancy Check (CRC), even though the PDCCH is actually not issued by an AN, e.g., AN 111, to the UE, e.g., UE 101. When the PDCCH is false positively decoded, it may include a false positive grant, e.g., a false positive Downlink (DL) grant and/or a false positive Uplink (UL) grant, which is harmful to modem performance as well as power consumption. For example, it may cause an un-expected DLNACK sent back to the AN, which may confuse the DL scheduler. In addition, unnecessary power consumption may be caused for processing the non-existing PDSCH allocation, for example, it may trigger unexpected UL transmission if there is a false positive UL grant. In LTE system, the false positive grants can be detected by exploring soft-bits from PDCCH data subcarriers, e.g., mapping the PDCCH soft-bits into certain metrics and comparing with a threshold. However, the existing method purely relying on the PDCCH data subcarriers always make a compromise between a false positive rate and 

As to claim 11:
Ma et al. discloses:
receiving, by the end device, downlink traffic pertaining to the new downlink transmission grant; and
decoding, by the end device, the downlink traffic; and 
(“If PDCCH CRC passes but no PDSCH grant is found in the decoded PDCCH in the current slot n, it means the PDSCH DMRS based detection is false alarm (this is at very low probability), the UE may abort the early channel estimation. If it' determined that PDCCH CRS passes and a PDSCH grant is detected in the decoded PDCCH in the current slot n at 450, the UE may extract the MCS information from the grant in the decoded PDCCH at 460 and decode the PDSCH using the extracted MCS. In addition, The UE may do a confirmation check against our reused parameters.”; Ma et al.; 0071)

wherein determining that the new transmission grant is a potential false grant further comprises:
determining, by the end device, that the downlink traffic is unsuccessfully decoded.
(where
“determining, ..., that the downlink traffic is unsuccessfully decoded”

As to claim 17:
Ma et al. discloses:
A non-transitory, computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to:
detect a new transmission grant via a downlink control channel...;
(“In LTE or 5G NR system, false positive PDCCH decoding happens when a downlink receiver of a UE decodes a PDCCH with a successful Cyclic Redundancy Check (CRC), even though the PDCCH is actually not issued by an AN, e.g., AN 111, to the UE, e.g., UE 101. When the PDCCH is false positively decoded, it may include a false positive grant, e.g., a false positive Downlink (DL) grant and/or a false positive Uplink (UL) grant, which is harmful to modem performance as well as power consumption. For example, it may cause an un-expected DLNACK sent back to the AN, which may confuse the DL scheduler. In addition, unnecessary power consumption may be caused for processing the non-existing PDSCH allocation, for example, it may trigger unexpected UL transmission if there is a false positive UL grant. In LTE system, the false positive grants can be detected by exploring soft-bits from PDCCH data subcarriers, e.g., mapping the PDCCH soft-bits into certain metrics and comparing with a threshold. However, the existing method purely relying on the PDCCH data 
(where
“processor”, “communication interface”, are considered as required for operation,
“UE” maps to “device”,
“When the PDCCH is false positively decoded, it may include a false positive grant”/”it may trigger unexpected UL transmission if there is a false positive UL grant” maps to “detecting... a new transmission grant via a downlink control channel”, “decoded” maps to “detecting”, “false positive grant”/”unexpected UL transmission...false positive UL grant” maps to “new transmission grant”, where “unexpected” maps to “new”, since it is “unexpected” it is “new” to the receiver that receives the “UL transmission”, “PDCCH” maps to “via a downlink control channel”

determine that the new transmission grant is a potential false grant;
While Ma et al. notes the performing of the functions of steps 270 and 280 as noted in FIG. 2 as two steps, the performance of steps 270 and 280 actually require a plurality of sub-functions in order to perform the functions of steps 270 and 280.  Furthermore, these functions and sub-functions are considered as including being performed sequentially, as Ma et al. notes “Instructions 950 may include software, a program, an application, an applet, an app, or other 
Therefore,  entering “step 270” maps to “determining, by the end device, that the new transmission grant is a potential false grant”, as the results determined from entering “step 270” are “N” and “Y”, where “N” indicates a determination of a “false grant” and “Y” indicates determination of a “valid grant”.  Therefore, entering “step 270” indicates a desire to determine whether a grant is potentially valid or potentially false as noted by the results of “N” and “Y”, which maps to “potentially”.

perform a verification procedure pertaining to the potential false grant; and
Furthermore, the performance of “M2+M1” and also “M2-M1” are considered as mapping to “performing, by the end device, a verification procedure pertaining to the potential false grant”, where performing “M2+M1 and/or “M2-M1” map to “verification procedure”, where the results of performing “M2+M1” and/or “M2-M1” are used for determining whether step 270 results in a “false grant” and where the performance of determining whether “Y” or “N” maps to “potential”.

determine, based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant.
Furthermore, the determination of “Y” or “N” based on performing “>”, “or” and “&” where the performance “>”, “or” and “&” is based on the result of performing “M2+M1” and/or “M2-M1” maps to “determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant”, where entering step 270 with the intent of determining “Y” or “N” maps to “potential false grant”, performing “M2+M1” and/or “M2-M1” maps to “verification procedure”, and the determination of “Y” or “N” based on performance of “>”, “or” and “&” based on performance of “M2+M1” and/or “M2-M1” maps to “based on the result of the verification procedure, whether...is a valid grant or a false grant”.

Ma et al. teaches determining whether a detected PDSCH grant is valid or invalid based on a comparison measurements with a threshold.

Ma et al. as described above does not explicitly teach:
wherein the end device is in a discontinuous reception active state


wherein the end device is in a discontinuous reception active state
(“Because of the rigorous way in which DCI (PDCCH) is protected and detected in LTE/LTE-A, it is unlikely for PDCCH detection errors to occur. However, this does not rule out error possibility completely. In case of a false PDCCH detection, it is expected that UE may miss the reception of a valid data packet or receive an invalid packet.”; Tseng et al.; p.1733; left col., para. 3)
(where
“UE”/“DRX cycle”/”active period”/FIG. 1/”false PDCCH detection” maps to “the end device is in a discontinuous reception active state”, where “UE” maps to “the end device”, “DRX” maps to “discontinuous reception”, “active period” maps to “active state”,

Tseng et al. teaches receiving a false PDCCH detection, where the PDCCH is received in a DRX active period.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX/false PDCCH detection capability of Tseng et al. into Ma et al. By modifying processing of Ma et al. to include the DRX/false PDCCH detection capability as taught by the processing of Tseng et al., the benefits of reduced false positive rate (Ma et al.; 0036) with improved DRX (Tseng et al.; Abstract) are achieved.

As to claim 18:
Ma et al. discloses:
receiving, by the end device, downlink traffic pertaining to the new downlink transmission grant; and
decoding, by the end device, the downlink traffic; and 
(“If PDCCH CRC passes but no PDSCH grant is found in the decoded PDCCH in the current slot n, it means the PDSCH DMRS based detection is false alarm (this is at very low probability), the UE may abort the early channel estimation. If it' determined that PDCCH CRS passes and a PDSCH grant is detected in the decoded PDCCH in the current slot n at 450, the UE may extract the MCS information from the grant in the decoded PDCCH at 460 and decode the PDSCH using the extracted MCS. In addition, The UE may do a confirmation check against our reused parameters.”; Ma et al.; 0071)

wherein determining that the new transmission grant is a potential false grant further comprises:
determining, by the end device, that the downlink traffic is unsuccessfully decoded.
(where
“it means the PDSCH DMRS based detection is false alarm” maps to “determining, ..., that the downlink traffic is unsuccessfully decoded”

Claim(s) 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 20210127369 (cited in Non-Final Rejection dated 9/28/2021) in view of Tseng et al. “Delay and Power Consumption in LTE/LTE-A DRX Mechanism With Mixed Short and Long Cycles”, 2015, IEEE, pp. 1721-1734 (cited in Non-Final Rejection dated 9/28/2021) and in further view of Vajapeyam et al. US 20160261382 (cited in Non-Final Rejection dated 9/28/2021) and Fakoorian et al. US 20200322980 (cited in Non-Final Rejection dated 9/28/2021).

As to claim 4:
Ma et al. as described above does not explicitly teach:
starting, by the end device, a timer
transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and
determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.

However, Vajapeyam et al. further teaches a timer/HARQ capability which includes:
starting, by the end device, a timer
(“At 425, UE 115-b may initiate a timer based on the detection of the transmission error. The timer may be based on the fast error recovery mode.”; Vajapeyam et al.; 0061, FIG. 4)

transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and
(“At 420, UE 115-b may respond to base station 105-b with ACK/NACKs for the received transport blocks. For example, a NACK may be sent for the transport block that was not received correctly. Thus, UE 115-b may transmit a NACK based on the state of the HARQ process. In some cases, the HARQ response may be subject to a transmission or reception error.”; Vajapeyam et al.; 0059; FIG. 4)

determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.
(“At 430, UE 115-b may generate an error report based on determining that the timer has expired before a grant for a retransmission for the HARQ process has been received.”; Vajapeyam et al.; 0062; FIG. 4)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer/HARQ capability of Vajapeyam et al. into Ma et al. By modifying processing of Ma et al. to include the timer/HARQ capability as taught by the processing of Vajapeyam et al., the benefits of improved time delay (Vajapeyam et al.; 0003) are achieved.

However, Fakoorian et al. further teaches a timer/HARQ/before capability which includes:
determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.
(“If the UE 210 receives a dynamic grant requesting retransmission of the uplink transmission (e.g., a NACK associated with the HARQ ID) before the timer expires, the UE 210 may proceed with retransmitting the uplink transmission and restarting the timer for the HARQ ID. Examples of the timer expiring may include a value of the timer satisfying a criteria or a value of the timer being a zero value.”; Fakoorian et al.; 0114)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer/HARQ/before capability of Fakoorian et al. into Ma et al. By modifying processing of Ma et al. to include the timer/HARQ/before capability as taught by the processing of Fakoorian et al., the benefits of improved uplink validation (Fakoorian et al.; 0005) are achieved.

As to claim 12:
Ma et al. as described above does not explicitly teach:
starting, by the end device, a timer
transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and

determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.

However, Vajapeyam et al. further teaches a timer/HARQ capability which includes:
starting, by the end device, a timer
(“At 425, UE 115-b may initiate a timer based on the detection of the transmission error. The timer may be based on the fast error recovery mode.”; Vajapeyam et al.; 0061, FIG. 4)

transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and
(“At 420, UE 115-b may respond to base station 105-b with ACK/NACKs for the received transport blocks. For example, a NACK may be sent for the transport block that was not received correctly. Thus, UE 115-b may transmit a NACK based on the state of the HARQ process. In some cases, the HARQ response may be subject to a transmission or reception error.”; Vajapeyam et al.; 0059; FIG. 4)

determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer/HARQ capability of Vajapeyam et al. into Ma et al. By modifying processing of Ma et al. to include the timer/HARQ capability as taught by the processing of Vajapeyam et al., the benefits of improved time delay (Vajapeyam et al.; 0003) are achieved.

However, Fakoorian et al. further teaches a timer/HARQ/before capability which includes:
determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.
(“If the UE 210 receives a dynamic grant requesting retransmission of the uplink transmission (e.g., a NACK associated with the HARQ ID) before the timer expires, the UE 210 may proceed with retransmitting the uplink transmission and restarting the timer for the HARQ ID. Examples of the timer expiring may include a value of the timer satisfying a criteria or a value of the timer being a zero value.”; Fakoorian et al.; 0114)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 

As to claim 19:
Ma et al. as described above does not explicitly teach:
starting, by the end device, a timer
transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and

determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.

However, Vajapeyam et al. further teaches a timer/HARQ capability which includes:
starting, by the end device, a timer
(“At 425, UE 115-b may initiate a timer based on the detection of the transmission error. The timer may be based on the fast error recovery mode.”; Vajapeyam et al.; 0061, FIG. 4)

transmitting, by the end device to a wireless station, a hybrid automatic repeat request message; and


determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.
(“At 430, UE 115-b may generate an error report based on determining that the timer has expired before a grant for a retransmission for the HARQ process has been received.”; Vajapeyam et al.; 0062; FIG. 4)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer/HARQ capability of Vajapeyam et al. into Ma et al. By modifying processing of Ma et al. to include the timer/HARQ capability as taught by the processing of Vajapeyam et al., the benefits of improved time delay (Vajapeyam et al.; 0003) are achieved.

However, Fakoorian et al. further teaches a timer/HARQ/before capability which includes:
determining, by the end device, whether a retransmission grant is received prior to an expiration of the timer.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer/HARQ/before capability of Fakoorian et al. into Ma et al. By modifying processing of Ma et al. to include the timer/HARQ/before capability as taught by the processing of Fakoorian et al., the benefits of improved uplink validation (Fakoorian et al.; 0005) are achieved.

Allowable Subject Matter
Claim(s) 5, 6, 7, 8, 13, 14, 15, 16 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 

/Michael K Phillips/Examiner, Art Unit 2464